PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
COUCH, JESSICA V.   
Application No. 15/462,940
Filed: 20 Mar 2017
For: Use of Camera on Mobile Device to Extract Measurements From Garments
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
March 14, 2022, to revive the above-identified application.

The petition is hereby DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  No Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed November 22, 2019, which set a shortened statutory period for reply of three (3) months.  The one (1) month of extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 23, 2020.  A Notice of Abandonment was mailed on June 29, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1).

A proper response to a Final Office Action consists of either: (1) an amendment that prima facie (i.e., on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination with the required fee and submission pursuant to 37 CFR 1.114; or (4) a continuing application filed under 37 CFR 1.53(b). Note that a Request for Continued Examination cannot be a proper response to a Final Office Action in an international application that does not comply with 35 U.S.C. 371. See 37 CFR 1.114(e).

The instant petition lacks item (1), the required reply.  A Request for Continued Examination (RCE), the required fee, and a submission (in the form of an amendment) have been filed on March 14, 2022     in response to the Final Office Action. However, the fee for the RCE has not been submitted in compliance with 37 CFR 1.17(e)(1) is required by 37 CFR 1.114 when the RCE is filed.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)